ORDER

PER CURIAM.
Appellant Donnell Pendleton appeals from the conviction entered on a jury verdict finding him guilty of first-degree robbery, in violation of section 569.020,1 and armed criminal action, in violation of section 571.015. Pendleton was sentenced to ten years imprisonment for first-degree robbery and three years for armed criminal action, with sentences to run concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal. We find no error. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).

. All further statutory references are to RSMo 2000, unless otherwise indicated.